In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the petitioners appeal, as limited by their brief, from so much of an order of the Supreme Court, Putnam County (Hickman, J.), entered June *66210, 2003, as upon renewal and reargument, adhered to a prior determination in an order of the same court dated January 8, 2003, denying their application for leave to serve a late notice of claim.
Ordered that the order is affirmed insofar as appealed from, with costs.
Most of the issues raised on this appeal could have been raised on the petitioners’ prior appeal from the order dated January 8, 2003, denying their application for leave to serve a late notice of claim. That appeal was dismissed by this Court for lack of prosecution. The dismissal of that appeal constituted an adjudication on the merits with respect to all issues which could have been raised, and we decline to review those issues on this appeal (see Rubeo v National Grange Mut. Ins. Co., 93 NY2d 750 [1999]; Bray v Cox, 38 NY2d 350 [1976]; Brosnan v Behette, 243 AD2d 524 [1997]).
The petitioners’ contentions based on Education Law § 1125 et seq., which are reviewed on this appeal, are without merit. Altman, J.P., Goldstein, Schmidt, Cozier and Skelos, JJ, concur.